DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 10/04/2012, the Amendment & Remark filed on 06/04/2021 and the Request for Continued Examination filed on 06/04/2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a method, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
Claim 1 recite: setting by a computing device a first order entry interval associated with a threshold that controls a duration of a first period associated with the order entry interval, wherein the threshold is based on a total volume associated with trade orders to be received during the order entry interval, wherein no orders received during the order entry interval are matched until the first order entry interval expires;
initiating by the computing device the first period of the order entry interval in response to receiving a plurality of trade orders including a first trade order during the first period corresponding to the first order entry interval;
determining by the computing device whether the total volume of the plurality of orders received during the first period satisfies the threshold associated with the order entry interval;
detecting by the computing device an expiration of the first order entry interval when the threshold is satisfied;
starting by the computing device a matching interval after the expiration of the first order entry interval, wherein the matching interval includes a second period subsequent to the first period; and
matching by the computing device the first trade order, during the matching interval, with one or more opposing trade orders of the plurality of trade orders received during the first order entry interval, the first trade order having a same price as the one or more opposing trade orders.
Claim 2 recites: matching, by the computing device, during the matching interval, the first trade order with one or more opposing trade orders received during a prior order entry interval.
Claim 3 recites: wherein the first order entry interval includes a plurality of order entry sub-intervals.
Claim 4 recites: wherein the plurality of trade orders received during the first order entry interval are embedded with a common identifier.
Claim 5 recites: wherein the common identifier is a timestamp.
Claim 6 recites: wherein matching the trade order further comprises:
selecting by the computing device the first trade order from the plurality of trade orders received during the first order entry interval; and
matching by the computing device the first trade order with one or more opposing trade orders based on the common identifier.
Claim 7 recites: wherein the trade order is randomly selected.
Claim 8 recites: coordinating with an electronic exchange regarding a status of the trade order during a coordination interval and wherein matching the first trade order is performed during the coordination interval.
wherein coordinating with the electronic exchange further comprises: communicating with at least a coordination hub and the coordination hub communicating with the electronic exchange.
Claim 10 recites: publishing a price feed at the expiration of a price feed interval.
Claim 11 recites: wherein the price feed interval expires at the expiration of the first order entry interval.
Claim 12 recites: starting by the computing device a second order entry interval associated with a third period starting after the expiration of the first order entry interval.
Claim 13 recites: wherein the second order entry interval is associated with the threshold that also controls the duration of the third period.
Claim 14 recites: starting by the computing device a delay period during which a received trade order is not processed, the delay period starting at the expiration of the first order entry interval and expiring at the start of the second order entry interval.
Claim 15 recites: wherein the first period is continuous to the second period.
Claim 16 recites: wherein the duration of the first period is further based is a time period.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers matching orders to orders entered during a period determined by order volume but for the recitation of generic computer components. That is, other than reciting “by the computing device”, nothing in the claim 
but for the “by the computing device” language, “initiating by the computing device the first period of the order entry interval in response to receiving a plurality of trade orders including a first trade order during the first period corresponding to the first order entry interval” in the context of the claimed invention encompasses one or more person manually starting the first period in response to receiving the orders;
but for the “by the computing device” language, “determining by the computing device whether the total volume of the plurality of orders received during the first period satisfies the threshold associated with the order entry interval” in the context of the claimed invention encompasses one or more person manually determining the volume;
but for the “by the computing device” language, “when the threshold is satisfied, detecting by the computing device an expiration of the first order entry interval” in the context of the claimed invention encompasses one or more person manually detecting the expiration of the interval;
but for the “by the computing device” language, “starting by the computing device a matching interval after the expiration of the first order entry interval, wherein the 
but for the “by the computing device” language, “matching by the computing device the first trade order, during the matching interval, with one or more opposing trade orders of the plurality of trade orders received during the first order entry interval, the first trade order having a same price as the one or more opposing trade orders” in the context of the claimed invention encompasses one or more person manually matching the trade orders.
but for the “by the computing device” language, “matching, by the computing device, during the matching interval, the first trade order with one or more opposing trade orders received during a prior order entry interval” in the context of the claimed invention encompasses one or more person manually matching the trade orders.
but for the “by the computing device” language, “selecting by the computing device the first trade order from the plurality of trade orders received during the first order entry interval” in the context of the claimed invention encompasses one or more person manually selecting the trade orders.
but for the “by the computing device” language, “matching by the computing device the first trade order with one or more opposing trade orders based on the common identifier” in the context of the claimed invention encompasses one or more person manually matching the trade orders based on the common identifier.
but for the “by the computing device” language, “starting by the computing device a second order entry interval associated with a third period starting after the expiration 

but for the “by the computing device” language, “starting by the computing device a second order entry interval associated with a third period starting after the expiration of the first order entry interval” in the context of the claimed invention encompasses one or more person manually starting the second order entry interval.
but for the “by the computing device” language, “starting by the computing device a delay period during which a received trade order is not processed, the delay period starting at the expiration of the first order entry interval and expiring at the start of the second order entry interval” in the context of the claimed invention encompasses one or more person manually starting the delay period.
If a claim, under its broadest reasonable interpretation, covers fundamental economic practice of matching trade orders but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computing device to perform the setting, starting, receiving, determining and matching steps. The computing device in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to match trade order in certain way amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,). These generic computer Berkheimer v. HP, Inc.) dated April 19 2018.
The recited ordered combination of additional elements includes a computing device processing received data. It should be noted that “the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., “implementation via computers”) or were well-understood, routine, conventional activity recited at a high level of generality.” (See MPEP 2106.05 (e)) No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
	Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive. 
	
	Regarding the applicant’s argument that the pending claims should be considered eligible, the examiner respectfully disagrees. As explained in the Response to Argument section of the previous Office Action, the alternative way of matching orders is designed to bypass technological problems in continuous matching by not conducting continuous matching. The infrastructure challenge cause by continuous real-time exchange is left unimproved as the claimed invention propose to instead accept and match orders in batches. Again, “even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” (See July 2015 Update of IGPSME Page 3) Thus, even arguendo the pending claims recites features out of ordinary trading environment, the features over not resulting eligibility so long as those features are part of the cited Judicial Exception. The examiner maintains that an alternative way of matching orders to bypass a technological problems in continuous matching and does not address the technological problems of continuous matching. The infrastructure challenge caused by continuous real-time exchange is left unimproved as the claimed invention propose to instead accept and match orders in batches. Thus, the claimed order matching process is not integrated to the additional elements to result in practical application as the claims merely invoke the use of computing device to perform step of order matching activity instead of one or more human and do not include a practical application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698